



Exhibit 10.1
L3HARRIS TECHNOLOGIES, INC.
ANNUAL INCENTIVE PLAN
(Amended and Restated Effective as of August 28, 2020)




        1. Purpose of the Plan. The purpose of the L3Harris Technologies, Inc.
Annual Incentive Plan is to promote the growth and performance of the Company
and thereby advance the interest of shareholders by: (i) linking a portion of
the total annual compensation for certain key employees to achievement of such
corporate or other objectives as shall be approved for each Plan Year; and (ii)
assisting in attracting, retaining and motivating certain key employees.


        2. Definitions. Wherever the following capitalized terms are used in the
Plan, they shall have the meanings specified below:


        “Affiliate” means any entity that directly or indirectly controls, is
controlled by, or is under common control with, the Company, as determined by
the Committee.


        “Award” means a right to receive an annual cash incentive payment
pursuant to the terms and conditions of the Plan.


        “Board” means the Board of Directors of the Company.


        “Cause” means, with respect to any Participant, either: (i) if such
Participant is a party to an employment agreement with the Company or any
Subsidiary or Affiliate (other than an executive change in control severance
agreement) and such agreement defines “cause,” the definition contained therein;
or (ii) if no such agreement exists, or if such agreement does not define
“cause”: (A) a substantial and continuing failure or refusal by such Participant
to perform the material duties of his or her position, or to perform specific
directives from such Participant’s supervisor that are consistent with such
Participant’s position (other than a failure resulting from such Participant’s
disability); (B) any conduct that results in or is reasonably likely to result
in harm to the reputation or business of the Company or any Subsidiary or
Affiliate; (C) deliberate, willful or gross negligence or misconduct with
respect to the Company or any Subsidiary or Affiliate; (D) any act of fraud,
dishonesty, embezzlement, theft or unethical business conduct by such
Participant in connection with his or her duties or such Participant’s admission
or conviction of, or plea of nolo contendere with respect to, a felony or any
crime involving moral turpitude, fraud, dishonesty, embezzlement, theft or
misrepresentation; or (E) willful violation by such Participant of a material
policy that is generally applicable to all or similarly situated employees of
the Company, a Subsidiary or an Affiliate, including the Company’s Code of
Conduct. Determination of whether Cause exists shall be made by the Committee or
by the Company’s management in its sole discretion.


        “Change in Control” shall have the meaning set forth in Section 13(d).


        “Code” means the Internal Revenue Code of 1986, as amended.


        1

--------------------------------------------------------------------------------





        “Committee” means a committee of the Board designated by the Board to
administer the Plan which shall be comprised solely of three or more Independent
Directors, and which initially shall be the Compensation Committee of the Board.


        “Company” means L3Harris Technologies, Inc., a Delaware corporation (and
formerly named Harris Corporation), or any successor thereto.


        “Director” means a member of the Board.


        “Employee” means any individual who is treated as a salaried employee of
the Company, any Subsidiary or any Affiliate in the personnel records of the
Company or its Subsidiaries or Affiliates for the relevant period (including any
officers or Executive Officers), but shall exclude individuals who are
classified by the Company, any Subsidiary or any Affiliate as (i) leased or
otherwise employed by a third party; (ii) independent contractors; or (iii)
intermittent or temporary, in each case even if any such classification is
changed retroactively as a result of an audit, litigation, or otherwise.


        “Exchange Act” means the Securities Exchange Act of 1934, as amended.


        “Executive Officer” means a Participant the Board has designated as an
executive officer of the Company for purposes of reporting under Section 16 of
the Exchange Act.


        “Independent Director” means a Director who is not an Employee and who
is intended to qualify as (i) a “non-employee director” under Rule 16b-3(b)(3)
under the Exchange Act and (ii) an “independent director” under the rules and
listing standards adopted by the New York Stock Exchange or any other exchange
upon which the Company’s common stock is listed for trading.


        “Participant” means any Employee designated by the Board, the Committee
or the Chief Executive Officer or another officer of the Company (pursuant to a
delegation under Section 3(c)) to participate in the Plan for a Plan Year or a
portion of a Plan Year.


        “Payment Requirements” shall have the meaning set forth in Section 7(b).


        “Performance Objectives” means the performance objectives established
pursuant to the Plan for Participants. Performance Objectives may be described
in terms of Company-wide objectives or objectives that are related to the
performance of the individual Participant or the Subsidiary, Affiliate, segment,
division, business unit, department, geography or function with the Company in
which the Participant is employed or any combination of the foregoing.
Performance Objectives may be measured on an absolute basis or a relative basis
(for example, relative to a group of peer companies or a financial market
index). Performance Objectives may be based on one or more, or a combination, of
any performance criteria, including without limitation, any of the following:
return on equity; diluted earnings per share; earnings per share growth; total
earnings; earnings growth; return on capital; return on invested capital; return
on
        2

--------------------------------------------------------------------------------



assets; return on sales; earnings before interest and taxes; earnings before
interest, taxes, depreciation and amortization; revenue; revenue growth;
expenses; gross margin; return on investment; increase in the fair market value
of shares; share price (including, but not limited to, growth measures and total
shareholder return); operating profit; net earnings; profit margin; new product
introduction; business efficiency measures; sustainability, including energy or
materials utilization; cash flow (including, but not limited to, operating cash
flow and free cash flow); inventory turns; financial return ratios; market
share; earnings measures/ratios; economic value added; working capital metrics
or other balance sheet measurements (such as receivable turnover); internal rate
of return; customer satisfaction surveys; synergies and run-rate synergies;
operating ratios; borrowing levels, leverage ratios or credit ratings;
acquisitions or divestitures; recapitalizations; overhead or expense containment
or reduction; productivity; or any other types or categories of Performance
Objective as the Committee shall determine, including categories involving
individual performance and subjective targets. Performance Objectives may be
applied on a pre- or post-tax basis.


        “Plan” means this L3Harris Technologies, Inc. Annual Incentive Plan, as
amended from time to time.


        “Plan Year” means a fiscal year of the Company.


        “Retirement” means retirement after age sixty (60) with five (5) or more
years of full-time service with the Company; provided, that the Employee (A) has
given written notice, in form reasonably satisfactory to the Company, to the
Employee’s supervisor, with a copy to the Vice President, Chief Human Resources
Officer of the Company (or, if the Employee is the Vice President, Chief Human
Resources Officer of the Company, to the Chief Executive Officer of the Company)
that (1) specifies the Employee’s intent to retire from the Company and the
particular intended date of retirement, which must be at least six (6) months
after the date such written notice is given, and (2) has not been preceded by
notice from the Company to the Employee of the actual or impending termination
of employment of the Employee by the Company; and (B) has remained employed by
the Company until the earlier of (1) the particular intended date of retirement
specified in such notice (or such other date as has been mutually agreed in
writing between the Company and the Employee) or (2) the date on which the
Employee ceases to be an employee of the Company due to death or disability or
involuntary termination of employment of the Employee by the Company other than
for Cause.


        “Section 409A” means Section 409A of the Code and the regulations
promulgated thereunder, as amended.


        “Subsidiary” means any entity of which the Company owns or controls,
either directly or indirectly, 50% or more of the outstanding shares of stock
normally entitled to vote for the election of directors or of comparable equity
participation and voting power.


        “Third Party” shall have the meaning set forth in Section 13(c).




        3

--------------------------------------------------------------------------------



        3. Administration of Plan.


         (a) Powers of Committee; Discretion. The Plan shall be administered by
the Committee. With respect to participation in the Plan by the Chief Executive
Officer or any other Executive Officer that is also a Director, the Plan shall
be administered by the Committee with the other Independent Directors of the
Board. Subject to the terms of the Plan, the Committee shall have such powers
and authority as may be necessary or appropriate for the Committee to carry out
its functions as described in the Plan. The Committee shall have the authority
in its discretion to determine: (i) which Employees shall receive Awards; (ii)
the amount of such Awards; (iii) the objectives and the other terms and
conditions of such Awards, including the Performance Objectives, targets and
weightings applicable to an Award; and (iv) whether the Performance Objectives
have been achieved. Determinations by the Committee under the Plan, including,
without limitation, determinations of the Participants, the amount and timing of
Awards and the terms and provisions of Awards, need not be uniform and may be
made selectively among Participants and Employees who receive or are eligible to
receive Awards. The Committee shall have the full power, discretion and
authority, consistent with the terms of the Plan, to interpret the Plan, to
establish, amend, suspend and rescind any rules and regulations relating to the
Plan and to make all other determinations that it deems necessary or advisable
for the administration of the Plan. The Committee may impose conditions with
respect to an Award, such as limiting solicitation of employees or former
employees or limiting competitive employment or other activities. The Committee
may correct any defect, supply any omission or reconcile any inconsistency in
the Plan or any Award in the manner and to the extent it shall deem desirable to
carry it into effect. All such interpretations, rules, regulations,
determinations and corrections shall be final, conclusive and binding on all
persons (including the Company and Participants) and for all purposes.


         (b) Board Authority. If the Committee does not exist, or for any other
reason determined by the Board, the Board may take any action under the Plan
that would otherwise be the responsibility of the Committee, subject to
applicable law or the listing requirements of the New York Stock Exchange or any
other exchange upon which the Company’s securities are listed for trading.


         (c) Delegation. Except to the extent prohibited by applicable law or
the listing requirements of the New York Stock Exchange or any other exchange
upon which the Company’s securities are listed for trading, the Committee shall
have the right, from time to time, to delegate to one or more officers of the
Company the authority of the Committee to grant and determine the terms and
conditions of Awards granted under the Plan, subject to such limitations as the
Committee shall determine. In no event shall any such delegation of authority be
permitted (i) with respect to Awards to any Executive Officer or (ii) to any
person with respect to any Award granted to the person to whom such authority is
delegated. The Committee shall also be permitted to delegate, to any appropriate
officer or employee of the Company, responsibility for performing certain
ministerial functions under the Plan. In the event that the Committee’s
authority is delegated to officers or employees in accordance with the
foregoing, all references in the Plan relating to the Committee shall be
interpreted in a manner consistent with the foregoing by treating any such
reference as a reference to such officer or employee for such
        4

--------------------------------------------------------------------------------



purpose. Any action undertaken in accordance with the Committee’s delegation of
authority hereunder shall have the same force and effect as if such action was
undertaken directly by the Committee and shall be deemed for all purposes of the
Plan to have been taken by the Committee.


         (d) Limitation on Liability. No member of the Board or Committee, nor
any officer or employee delegated authority by the Committee, shall be liable
for any action or determination made in good faith by the Board, the Committee
or such officer or employee with respect to the Plan or any Award.


        4. Eligibility; Designation of Participants. All Employees are eligible
to be designated by the Committee to receive Awards and become Participants
under the Plan, including, if and to the extent the Committee, in its sole
discretion, shall determine, during any periods during which a Participant is on
a leave of absence. In selecting Employees to be Participants and in determining
the amount of an Award to be granted under the Plan and the terms and conditions
of the Award, the Committee shall consider any and all factors that it deems
relevant or appropriate. Awards need not be uniform and may be made selectively
among Participants and Employees who receive or are eligible to receive Awards.


        5. Annual Incentive Awards.


         (a) In General. Each Participant in the Plan shall be eligible to
receive such Award, if any, for each Plan Year as may be payable pursuant to the
Performance Objectives and criteria applicable for such Participant. The
Committee shall, on an annual basis, establish a “target” Award for a
Participant for a Plan Year, and the maximum payout shall not exceed 200% of
such target Award.


         (b) Performance Objectives. Participants shall have the payout of their
Awards, if any, determined on the basis of the degree of achievement of
Performance Objectives which shall be established by the Committee in writing
and which Performance Objectives shall be stated in terms of the attainment of
specified levels of or percentage changes (as compared to a prior measurement
period) in any one or more of the Performance Objectives. The Committee shall,
for each Plan Year, establish the Performance Objectives to apply to each
Participant and a formula or matrix prescribing the extent to which such
Participant’s Award shall be earned based upon the degree of achievement of such
Performance Objective or Performance Objectives. The Committee shall strive to
determine the target Award, Performance Objectives and any related formula or
matrix for each Participant not later than 90 calendar days after the beginning
of the Plan Year.


         (c) Transfer of Employment. A Participant’s target Award or Performance
Objectives may be changed by the Committee during the Plan Year to reflect a
change in such Participant’s responsibilities, which may increase or decrease
the Award’s value or have the effect of making the Performance Objectives more
or less difficult to attain.


        5

--------------------------------------------------------------------------------



         (d) Committee Adjustment. The Committee may, in its sole discretion,
increase the amount of an Award payable to a Participant even though not earned
in accordance with the Performance Objectives established pursuant to this
Section 5. The Committee may, in its sole discretion, reduce the amount of any
payment with respect to any Award that would otherwise be made to any
Participant pursuant to the Performance Objectives established in accordance
with this Section 5. The Committee may exercise its discretion pursuant to this
Section 5(d) considering the extent to which any other performance goals are
achieved, regardless of whether such performance goals are set forth in the Plan
or are assessed on an objective or subjective basis.


        6. Maximum Annual Award. Notwithstanding any provisions of the Plan to
the contrary, the maximum Award payable to any Participant for any Plan Year
shall be $6,000,000; provided, however, that if such a Participant is not a
Participant for the entire Plan Year, the maximum amount payable shall be
pro-rated based on the number of days the individual was a Participant for the
Plan Year; provided, further, that the limits set forth in this Section 6 shall
be multiplied by two for Awards granted to a Participant for the Plan Year in
which such Participant’s employment with the Company commences.


        7. Payment of Annual Incentive Award.


         (a) Payments. Payment of any amount to be paid to a Participant based
upon the degree of achievement of the applicable Performance Objectives shall be
made in a lump sum cash payment at such time as the Committee may in its
discretion determine. Notwithstanding the foregoing but subject to Section 16,
in no event will the payment of such amount be made earlier than the day
immediately following the end of the Plan Year or later than the 15th day of the
third month following the end of the Plan Year.


        (b) Termination of Employment. Except to the extent otherwise provided
by the Committee or as provided in Section 13, and except in the case of
termination by reason of death, disability, Retirement or involuntary
termination without Cause, if a Participant’s employment with the Company, any
Subsidiary or any Affiliate is terminated prior to the last day of a Plan Year,
then the Participant shall forfeit the Award and shall not be entitled to a
payment of the Award. If a Participant’s employment is terminated prior to the
last day of the Plan Year due to death, disability, Retirement or involuntary
termination without Cause, then (i) if the Participant has been employed by the
Company, any Subsidiary or any Affiliate a minimum of 180 days during the Plan
Year and any other requirements for a pro-rated payment of the Award, as set
forth in the applicable terms and conditions for such Award (collectively, the
“Payment Requirements”), have been satisfied, the Participant shall be entitled
to a pro-rated payment of the Award that would have been payable if the
Participant had been a Participant on the last day of the Plan Year; and (ii) if
the Payment Requirements have not been satisfied, except to the extent otherwise
provided by the Committee or as provided in Section 13, the Participant shall
forfeit the Award and shall not be entitled to a payment of the Award. If a
Participant is entitled to a payment of the Award pursuant to the immediately
preceding sentence, such amount shall be prorated based on the number of days
the individual was a Participant in the Plan for such Plan Year and shall be
paid at the same time and in the same manner as such payment would have
        6

--------------------------------------------------------------------------------



been made if the Participant had been a Participant on the last day of the Plan
Year (for avoidance of doubt, including being subject to adjustment for
Performance Objectives involving financial performance, individual performance
and subjective targets).


        8. Unfunded Plan. A Participant’s interest in any Awards hereunder shall
at all times be reflected on the Company’s books as a general unsecured and
unfunded obligation of the Company subject to the terms and conditions of the
Plan. The Plan shall not give any person any right or security interest in any
asset of the Company or any fund in which any deferred payment is deemed
invested. Neither the Company, the Board, the Committee, nor any officer or
employee of the Company shall be responsible for the adequacy of the general
assets of the Company to discharge the payment of its obligations hereunder nor
shall the Company be required to reserve or set aside funds therefor.


        9. Non-Alienation of Benefits; Beneficiary Designation. All rights and
benefits under the Plan are personal to the Participant and neither the Plan nor
any right or interest of a Participant or any other person arising under the
Plan is subject to voluntary or involuntary alienation, sale, transfer, or
assignment without the Company’s consent. Subject to the foregoing, the Company
may establish such procedures as it deems necessary for a Participant to
designate one or more beneficiaries to whom any payment the Committee determines
to make would be payable in the event of the Participant’s death. In the event
no beneficiary has been properly designated, the payment, if any, shall be made
to the Participant’s estate or by the laws of descent and distribution.


        10. Withholding for Taxes; Offset. Notwithstanding any other provisions
of the Plan, the Company shall have the authority to withhold from any payment
made by it under the Plan such amount or amounts as may be required for purposes
of complying with any Federal, state, local or foreign tax or withholding
requirements. The Company may, to the extent permitted by applicable law
(including Section 409A), offset against any payments to be made to a
Participant under the Plan any amounts owing to the Company or its Subsidiaries
or Affiliates from the Participant for any reason.


        11. No Right to Continued Employment or to Participate. Nothing in the
Plan or in the grant of any Award shall interfere with or limit in any way the
right of the Company or any of its Subsidiaries or Affiliates to terminate a
Participant’s employment at any time, nor confer upon any Participant any right
to continued employment with the Company or any of its Subsidiaries or
Affiliates. Neither the adoption of the Plan nor any action by the Company, the
Board, the Committee or any Director or officer of the Company shall be deemed
to give any Employee any right to be designated as a Participant under the Plan.


        12. Non-Exclusivity of Plan. The Plan is not intended to and shall not
preclude the Board or any committee of the Board from adopting, continuing,
amending or terminating such additional compensation arrangements as it deems
desirable for Employees.


        
        7

--------------------------------------------------------------------------------



13. Change in Control.


(a) Amount of Award. Notwithstanding anything to the contrary provided elsewhere
herein, in the event of a Change in Control of the Company, then an Award for
the Plan Year during which the Change in Control is effective shall equal an
amount not less than the target Award as originally approved for the Plan Year
or at such greater level of performance as the Committee may authorize,
notwithstanding actual results or any changes or modifications occurring after
any such Change in Control.


(b) Timing of Payment. Notwithstanding anything to the contrary provided
elsewhere herein, in the event of a Change in Control of the Company that
qualifies as a “change in control event” within the meaning of Treasury
Regulation §1.409A-3(i)(5), the Company shall pay any Awards for the Plan Year
during which the Change in Control is effective in a lump sum as promptly as
practicable following such effective date, but in no event later than the
earlier of (i) the 90th day following the effective date of the Change in
Control and (ii) the 15th day of the third month following the end of the Plan
Year during which the Change in Control is effective. In the event of a Change
in Control of the Company that does not qualify as a “change in control event”
within the meaning of Treasury Regulation §1.409A-3(i)(5), the Company shall pay
any Awards for the Plan Year during which the Change in Control is effective in
a lump sum at the time set forth in Section 7(a).


(c) Termination of Employment. A Participant who remains employed by the
Company, any Subsidiary or Affiliate as of the time the Change in Control is
effective shall be entitled to receive the payments provided for in this Section
13, notwithstanding any subsequent termination of employment for any reason. In
addition, if a Participant’s employment is terminated prior to a Change in
Control and the Participant reasonably demonstrates that such termination was at
the request or suggestion of a third party who has indicated an intention or
taken steps reasonably calculated to effect a Change in Control (a “Third
Party”), and the Change in Control involving such Third Party actually occurs,
then for purposes of this Section 13, the Participant’s employment shall be
deemed to have been terminated after the Change in Control is effective and the
Participant shall be entitled to receive the payments provided for in this
Section 13.


         (d) Definition of Change in Control. For purposes of the Plan and any
Award, unless otherwise expressly set forth in writing with respect to the
applicable Award, a “Change in Control” shall be deemed to have occurred if:


          (i) any “person” (as such term is defined in Section 3(a)(9) of the
Exchange Act and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act)
is or becomes a “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing 20% or
more of the combined voting power of the Company’s then outstanding securities
eligible to vote for the election of the Board (the “Company Voting
Securities”); provided, however, that the event described in this paragraph (i)
shall not be deemed to be a Change in Control by virtue of any of the following
acquisitions: (a) by the Company or any Subsidiary, (b) by any employee benefit
plan sponsored or
        8

--------------------------------------------------------------------------------



maintained by the Company or any Subsidiary, (c) by any underwriter temporarily
holding securities pursuant to an offering of such securities, or (d) pursuant
to a Non-Control Transaction (as defined in paragraph (iii));


          (ii) individuals who, on August 28, 2020, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a Director subsequent to August 28,
2020, whose appointment, election or nomination for election was approved by a
vote of at least two-thirds of the Incumbent Directors who remain on the Board
(either by a specific vote or by approval of the proxy statement of the Company
in which such person is named as a nominee for Director, without objection to
such nomination) shall also be deemed to be an Incumbent Director; provided,
however, that no individual initially appointed, elected or nominated as a
Director of the Company as a result of an actual or threatened election contest
with respect to Directors or any other actual or threatened solicitation of
proxies or consents by or on behalf of any person other than the Board shall be
deemed to be an Incumbent Director;


          (iii) there is consummated a merger, consolidation, share exchange or
similar form of corporate reorganization of the Company or any such type of
transaction involving the Company or any of its Subsidiaries that requires the
approval of the Company’s shareholders (whether for such transaction or the
issuance of securities in the transaction or otherwise) (a “Business
Combination”), unless immediately following such Business Combination: (a) more
than 60% of the total voting power of the company resulting from such Business
Combination (including, without limitation, any company which directly or
indirectly has beneficial ownership of 100% of the Company Voting Securities)
eligible to elect directors of such company is represented by shares that were
Company Voting Securities immediately prior to such Business Combination (either
by remaining outstanding or being converted), and such voting power is in
substantially the same proportion as the voting power of such Company Voting
Securities immediately prior to the Business Combination, (b) no person (other
than any publicly traded holding company resulting from such Business
Combination, or any employee benefit plan sponsored or maintained by the Company
(or the company resulting from such Business Combination)) becomes the
beneficial owner, directly or indirectly, of 20% or more of the total voting
power of the outstanding voting securities eligible to elect directors of the
company resulting from such Business Combination, and (c) at least a majority of
the members of the board of directors of the company resulting from such
Business Combination were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination (any Business Combination which satisfies the foregoing conditions
specified in (a), (b) and (c) shall be deemed to be a “Non-Control
Transaction”);


          (iv) the shareholders of the Company approve a plan of complete
liquidation or dissolution of the Company; or


          (v) the Company consummates a direct or indirect sale or other
disposition of all or substantially all of the assets of the Company and its
Subsidiaries.


        9

--------------------------------------------------------------------------------



Notwithstanding the foregoing, a Change in Control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 20% of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding; provided, that if after such acquisition by the
Company such person becomes the beneficial owner of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities beneficially owned by such person, a Change in Control of the Company
shall then occur.


        14. Adjustment of Awards. The Committee shall be authorized to make
adjustments in the method of calculating achievement of Performance Objectives
in recognition of unusual or nonrecurring events affecting the Company or its
financial statements or changes in applicable laws, regulations or accounting
principles. In the event the Company shall assume outstanding employee benefit
awards or the right or obligation to make future such awards in connection with
the acquisition of another corporation or business entity, the Committee may, in
its discretion, but subject to the requirements of Section 409A, make such
adjustments in the terms of Awards under the Plan as it shall deem appropriate.


        15. Impact of Restatement of Financial Statements upon Previous Awards.
If any of the Company’s financial statements are restated as a result of errors,
omissions, or fraud, the Committee may direct that the Company recover all or a
portion of any such Award or payment made to any, all or any class of
Participants with respect to any Plan Year the financial results of which are
negatively affected by such restatement. The amount to be recovered from any
Participant shall be the amount by which the affected Award or payment exceeded
the amount that would have been payable to such Participant had the financial
statements been initially filed as restated, or any greater or lesser amount
(including, but not limited to, the entire Award) that the Committee shall
determine. The Committee may determine to recover different amounts from
different Participants or different classes of Participants on such basis as it
shall deem appropriate. In no event shall the amount to be recovered by the
Company from a Participant be less than the amount required to be repaid or
recovered as a matter of law. The Committee shall determine whether the Company
shall effect any such recovery (i) by seeking repayment from the Participant,
(ii) by reducing the amount that would otherwise be payable to the Participant
under any compensatory plan, program or arrangement maintained by the Company, a
Subsidiary or any of its Affiliates, (iii) by withholding payment of future
increases in compensation (including the payment of any discretionary bonus
amount) or grants of compensatory awards that would otherwise have been made in
accordance with the Company’s otherwise applicable compensation practices, or
(iv) by any combination of the foregoing or otherwise (subject, in each of
subclause (ii), (iii) and (iv), to applicable law, including without limitation
Section 409A, and the terms and conditions of the applicable plan, program or
arrangement). This Section 15 shall be a non-exclusive remedy and nothing
contained in this Section 15 shall preclude the Company from pursuing any other
applicable remedies available to it, whether in addition to, or in lieu of,
application of this Section 15. In addition, Awards under the Plan are subject
to recoupment pursuant to policies adopted by the Company, as such policies are
in effect from time to time.


        10

--------------------------------------------------------------------------------



        16. Deferral. The Committee may, in its discretion, permit a Participant
to defer receipt of all or a portion of the payment of cash that would otherwise
be due to the Participant under the Plan. If any such deferral is to be
permitted by the Committee, the Committee shall establish written rules and
procedures relating to such deferral in a manner intended to comply with the
requirements of Section 409A, including, without limitation, the time when an
election to defer may be made, the time period of the deferral and the events
that would result in payment of the deferred amount, the interest or other
earnings attributable to the deferral and the method of funding, if any,
attributable to the deferred amount.




        17. Amendment or Termination. The Board or the Committee may, in its
sole discretion, amend, suspend or terminate the Plan from time to time, subject
to any requirement for shareholder approval imposed by applicable law or
regulation or the listing requirements of the New York Stock Exchange or any
other exchange upon which the Company’s securities are listed; provided,
however, that upon the occurrence of a Change in Control, the Plan may not be
amended, suspended or terminated as it relates to Awards for the Plan Year
during which the Change in Control is effective. Except as provided in Section
5(d) and Section 14, no such amendment, suspension or termination shall alter a
Participant’s right to receive a distribution as previously earned, as to which
the Plan shall remain in effect following its suspension or termination until
all such amounts have been paid, except as the Company may otherwise determine.


        18. Application of Section 409A.


(a) General. All payments made under the Plan are intended to be exempt from (or
comply with) the requirements of Section 409A to the maximum extent permitted.
To the extent applicable, the Plan is intended to be administered and
interpreted in a manner that is consistent with the requirements of
Section 409A. Notwithstanding anything herein, the Committee may, without a
Participant’s prior consent, amend the Plan and/or Awards, adopt policies and
procedures, or take any other actions (including amendments, policies,
procedures and actions with retroactive effect) as are necessary or appropriate
to preserve the intended tax treatment of Awards under the Plan, including
without limitation, any such actions intended to (A) exempt the Plan and/or any
Award from the application of Section 409A, and/or (B) comply with the
requirements of Section 409A, including without limitation any such regulations,
guidance, compliance programs and other interpretative authority that may be
issued after the date of grant of any Award. Notwithstanding the foregoing, no
particular tax result with respect to any income recognized by a Participant in
connection with the Plan is guaranteed and each Participant shall be responsible
for any taxes imposed on such Participant in connection with the Plan. The
Company shall have no obligation under this Section 18 or otherwise to take any
action (whether or not described herein) to avoid the imposition of taxes,
penalties or interest under Section 409A with respect to any Award and shall
have no liability to any Participant or any other person if any Award,
compensation or other benefits under the Plan are determined to constitute
non-compliant, “nonqualified deferred compensation” subject to the imposition of
taxes, penalties and/or interest under Section 409A.


        11

--------------------------------------------------------------------------------



(b) Separation from Service. With respect to any Award that constitutes
“nonqualified deferred compensation” under Section 409A, any payment or
settlement of such Award that is to be made upon a termination of a
Participant’s relationship with the Company, a Subsidiary or any of its
Affiliates, as applicable, shall, to the extent necessary to avoid the
imposition of taxes under Section 409A, be made only upon the Participant’s
“separation from service” (within the meaning of Section 409A), whether such
“separation from service” occurs upon or subsequent to the termination of the
Participant’s relationship with the Company, a Subsidiary or any of its
Affiliates, as applicable. For purposes of any such provision of the Plan or any
Award relating to any such payments or benefits, references to a “termination,”
“termination of employment” or like terms shall mean “separation from service.”


(c) Payments to Specified Employees. Notwithstanding any contrary provision in
the Plan or any Award, any payment of “nonqualified deferred compensation” that
is otherwise required to be made under an Award to a “specified employee” (as
determined by the Committee in accordance with Section 409A and the Company’s
Specified Employee Policy for 409A Arrangements) as a result of his or her
“separation from service” shall, to the extent necessary to avoid the imposition
of taxes under Section 409A(a)(2)(B)(i), be delayed until the expiration of the
six-month period immediately following such “separation from service” (or, if
earlier, until the date of death of the specified employee) and shall instead be
paid (in a manner set forth in the Plan or Award, as applicable) on the day that
immediately follows the end of such six-month period or as soon as
administratively practicable thereafter (without interest). Any payments of
“nonqualified deferred compensation” under such Award that are, by their terms,
payable more than six months following the Participant’s “separation from
service” shall be paid at the time or times such payments are otherwise
scheduled to be made.


        19. Tax Advice. The provisions of the Plan are not intended, and should
not be construed, to be legal, business or tax advice.


        20. Governing Law and Interpretation. The validity, construction, and
effect of the Plan and any rules and regulations relating to the Plan shall be
determined in accordance with the laws of the State of Delaware, without regard
to the conflict of law principles thereof. Unless otherwise indicated, all
“Section” references are to sections of the Plan. References to any law, rule or
regulation shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing, or interpreting such law, rule or
regulation.


        21. Severability. Notwithstanding any other provision or Section of the
Plan, if any provision of the Plan is or becomes or is deemed to be invalid,
illegal or unenforceable in any jurisdiction or as to any person or Award, or
would disqualify the Plan or any Award under any law deemed applicable by the
Board or the Committee, such provision shall be construed or deemed amended to
conform to the applicable laws (but only to such extent necessary to comply with
such laws), or if it cannot be construed or deemed amended without, in the
determination of the Board or the Committee, materially altering the intent of
the Plan or Award, such provision shall be stricken as to such jurisdiction,
person or Award and the remainder of the Plan and any such Award shall remain in
full force and effect.


        12

--------------------------------------------------------------------------------



        22. Waiver of Claims. Each Participant recognizes and agrees that prior
to being selected by the Committee to receive an Award he or she has no right to
any benefits hereunder. Accordingly, in consideration of the Participant’s
receipt of any Award hereunder, he or she expressly waives any right to contest
the amount of any Award, any determination or action hereunder by the Committee,
the Company or the Board, or any amendment to the Plan or with respect to any
Award (other than an amendment to the Plan or with respect to an Award to which
his or her consent is expressly required by the express terms of the Plan).


        23. Effective Date. The Plan, as amended and restated as set forth
herein, shall become effective as of August 28, 2020, shall replace the Harris
Corporation Annual Incentive Plan (Effective as of July 4, 2015) as amended, and
shall remain effective until terminated by the Board or the Committee pursuant
to Section 17, subject to any shareholder approvals (or reapprovals) which are
or may become mandated by applicable law, rules or regulations.




Approved and adopted by the Board of Directors as of August 28, 2020.


        Attested:


        /s/ SCOTT T. MIKUEN  
        Secretary
        13